 


114 HR 429 IH: Grand Jury Reform Act of 2015
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 429 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2015 
Mr. Johnson of Georgia (for himself, Mr. Thompson of Mississippi, Ms. Lee, Ms. Chu of California, Mr. Rangel, Mr. Ellison, Ms. Jackson Lee, Ms. Norton, Mr. Conyers, Ms. Wilson of Florida, Mr. Clay, Mr. Cicilline, Ms. Bass, Ms. Eddie Bernice Johnson of Texas, Mr. Danny K. Davis of Illinois, Mr. Gutiérrez, Mr. Beyer, Mr. Nadler, Mr. Butterfield, Mr. Jeffries, Mr. David Scott of Georgia, and Mr. Lewis) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide that in the case of a law enforcement officer who uses deadly force against a person, and thereby causes the death of that person, a hearing shall be conducted before a judge to determine whether there is probable cause for the State to bring criminal charges against the law enforcement officer relating to the death of the person, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Grand Jury Reform Act of 2015. 2.FindingsThe Congress finds the following: 
(1)Grand juries are typically used as the process by which allegations of police misconduct are prosecuted. (2)There exists a symbiotic relationship between local prosecutors and the law enforcement officers who regularly testify in routine grand jury investigations. 
(3)The closeness of this relationship creates public suspicion that accused police officers receive preferential consideration from grand juries when they are subject to grand jury investigations. (4)Police officers have the right to appear before the grand jury investigating allegations of wrongdoing by said officer, and give testimony not subject to a thorough cross examination. 
(5)Grand jury proceedings are by law secret proceedings. (6)The secret grand jury process has historically resulted in a refusal to indict when the subject of their investigation is a local law enforcement officer. 
(7)The recent grand jury proceedings following the deaths of Michael Brown and Eric Garner have followed historical tradition, ending with a refusal to indict the law enforcement officers involved in their deaths. (8)The American people have lost confidence in the secretive grand jury process when it is used to evaluate allegations of police misconduct. 
(9)The loss of confidence in our system of justice leads to the undermining of the principles of equality and justice upon which this country was founded. (10)Preliminary hearings are often replaced with direct presentments, whereby the prosecutor may send a case directly to the grand jury without a public preliminary hearing.  
3.Hearing before a judge required 
(a)Receipt of grant fundsIn order for a State or unit of local government in a State to be eligible to receive Federal funding under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), the State shall comply with the requirements of this section. (b)Notification requirements (1)Notification to prosecutorIn the case of a law enforcement officer of a local law enforcement agency who uses deadly force against a person in the course of the officer’s employment, and thereby causes the death of that person, not later than 24 hours after the death occurs, the chief officer of the law enforcement agency of the locality in which the death occurred shall report the death to the elected prosecutor of that locality. 
(2)Notification to GovernorNot later than 24 hours after receiving notice under paragraph (1), the elected prosecutor of the locality in which the death occurred shall report the death to the Governor of that State.  (c)Hearing requirement; appointment of special prosecutor (1)In generalNot later than 3 days after receiving notice under subsection (b)(2), the Governor of the State in which the death occurred shall appoint a special prosecutor to present evidence on behalf of the State at a hearing before a judge in the appropriate court, in order to determine whether probable cause exists for the State to bring criminal charges against the law enforcement officer relating to the death of the person, which determination shall be made by the judge. The Governor shall use a random process to select the special prosecutor from among all of the elected prosecutors in the State, excluding the elected prosecutor of the locality in which the death occurred. 
(2)TimingThe hearing described in paragraph (1) shall be held not later than 90 days after the appointment of the special prosecutor, unless the judge determines that good cause exists to delay the hearing.  (3)Court To Remain Open to the PublicExcept as determined appropriate by the presiding judge, in a hearing described in paragraph (1), the court shall remain open to the public, and upon scheduling the hearing the judge shall provide notice to the public of the date, time, and location of the hearing. 
(d)State law enforcement agency To have exclusive authority over investigation 
(1)In generalNot later than 24 hours after receiving notice under subsection (b)(2), the Governor shall report the death to the chief officer of the State law enforcement agency of the State in which the death occurred, and the State law enforcement agency shall assume exclusive control of the investigation of the death during the pendency of the probable cause hearing.  (2)Cooperation of local law enforcement agencyThe chief officer of the law enforcement agency of the locality in which the death occurred shall cooperate with the special prosecutor and the chief officer of the State law enforcement agency by responding promptly to requests for information related to the death.  
(e)Written determination of probable causeNot later than 5 days after the conclusion of a hearing described in subsection (c), the judge presiding over the hearing shall issue the determination described in subsection (c) in writing, and shall submit such determination to the elected prosecutor of the locality in which the death occurred. Such determination shall be made available to the public.  (f)Recommendations of the special prosecutorUpon the conclusion of a hearing described in subsection (c), the special prosecutor shall submit written recommendations to the elected prosecutor of the locality in which the death occurred, including a recommendation regarding whether criminal charges should be brought against the law enforcement officer relating to the death of the person. 
(g)Tolling of procedural deadlinesAny applicable filing or other procedural deadlines are tolled during the pendency of the hearing described in subsection (c).  (h)Preservation of prosecutorial discretionThe hearing described in subsection (c) shall be purely advisory, and shall have no binding effect on the elected prosecutor of the locality in which the death occurred. After the conclusion of the hearing described in subsection (c), the elected prosecutor of the locality in which the death occurred shall retain prosecutorial discretion as to whether to bring charges against the law enforcement officer, including whether to hold a grand jury proceeding in the appropriate court.   
 
